
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Cardin (for himself
			 and Mr. Wicker) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the
		  designation of the year of 2011 as the International Year for People of African
		  Descent.
	
	
		Whereas United Nations Resolution 64/169, adopted by the
			 General Assembly on December 18, 2009, designates the year 2011 as the
			 International Year for People of African Descent;
		Whereas the African Diaspora is expansive, spanning across
			 the globe from Latin America and the Caribbean to Asia, with persons of African
			 descent living on every continent, including Europe;
		Whereas the historical bonds and shared experiences that
			 tie the African continent with the world must be recalled;
		Whereas the global contributions of people of African
			 descent must be recognized as a means of preserving that heritage;
		Whereas the General Assembly of the United Nations adopted
			 Resolution 64/169 with a view to strengthening national actions and regional
			 and international cooperation for the benefit of people of African descent in
			 relation to—
			(1)the full
			 enjoyment of economic, cultural, social, civil, and political rights for people
			 of African descent;
			(2)the participation
			 and integration of people of African descent in all political, economic,
			 social, and cultural aspects of society; and
			(3)the promotion of
			 greater knowledge of, and respect for, the diverse heritage and culture of
			 people of African descent; and
			Whereas the Helsinki Final Act resulting from the
			 Conference on Security and Cooperation in Europe in 1975 states that
			 “participating States will respect human rights and fundamental freedoms (…)
			 for all without distinction as to race, sex, language, or religion;”: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the
			 goals and ideals of the designation of the year of 2011 as the International
			 Year for People of African Descent;
			(2)encourages the
			 recognition and celebration of the collective history and achievements made by
			 people of African descent;
			(3)reaffirms the
			 importance of inclusion and the full and equal participation of people of
			 African descent around the world in all aspects of political, economic, social,
			 and cultural life;
			(4)continues to
			 support bilateral and multilateral efforts to promote democracy, human rights,
			 the rule of law, and the eradication of poverty, hunger, inequality, and social
			 exclusion; and
			(5)reaffirms the
			 commitment of Congress to address racism, discrimination, and intolerance in
			 the United States and around the globe.
			
